DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is responsive to amendments filed on 1/18/2022.  Claims 1, 13 and 23 have been amended.  Claim 5 and 19 has been cancelled.  Claims 1-4, 12-18 and 22-24 are allowed.


REASON FOR ALLOWANCE


The following is an examiner's statement of reasons for allowance: 
The prior art of record fails to teach neither singly nor in combination, the claimed limitations of: 

“receive a vehicle location from a link adaptation shim and an NEN interest packet, the NFN interest packet including a function execution request;
determine that the previously downloaded function executable should be executed, the determination of execution based on the vehicle location and the function execution request;
generate a data processing tag to indicate whether a source data includes a raw data set or a processed data set, the processed data set generated by applying the previously downloaded function executable to the raw data set, the data processing tag to be used by a receiving node in determining whether a function execution is needed; and 
generate a tagged data set including the data processing tag and a source data." as stated in claims 1, 13 and 23.

These limitations, in conjunction with other limitations in the independent claims, are not specifically disclosed or remotely suggested in the prior art of record. A review of claims 1-4, 12-18 and 22-24 are allowable over the prior art of record. 

The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.

KO et al. Pub. No.: (US 2019/0182356 A1).  The subject matter disclosed therein is pertinent to that of claims 1-4, 12-18 and 22-24 (e.g., Data networking method in data-centric network system and apparatus implementing same).
Johnson, II et al. Pub. No.: (US 2019/0028552 A1).  The subject matter disclosed therein is pertinent to that of claims 1-4, 12-18 and 22-24 (e.g., Managing a distributed network of function execution environment).
Alam et al. Pub. No.: (US 2019/0327169 A1).  The subject matter disclosed therein is pertinent to that of claims 1-4, 12-18 and 22-24 (e.g., Information centric network interworking techniques).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thao Duong whose telephone number is (571)272 - 2350. The examiner can normally be reached on M-F 7:30-5:00. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Brian J. Gillis can be reached on (571)-272-7952. The fax phone number for the organization where this application or proceeding is assigned is 571 - 273-8300.
 	







/T. D./
Examiner, Art Unit 2446

/BRIAN J. GILLIS/Supervisory Patent Examiner, Art Unit 2446